ACCEPTED
                                                                                             01-14-00886-CR
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                        5/15/2015 2:34:23 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK

                               No. 01 -14-00886-CR

                                      In the                            FILED IN
                  Court of Appeals for the First District of Texas1st COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                                   At Houston
                                                                   5/15/2015 2:34:23 PM
                                                                   CHRISTOPHER A. PRINE
                                                                           Clerk
                             In the 248 1h District Court
                              Of Harris County, Texas


                      ANA MARIA GONZALEZ-ANGULO
                                Appellant

                                          V.


                             THE STATE OF TEXAS
                                   Appellee


            MOTION FOR EXTENSION OF TIME TO FILE BRIEF


Pursuant to Rule 38.6(d) and Rule 10.5(b) of the Texas Rules of Appellate
Procedure, Appellant respectfully requests this Court to grant this motion for
extension of time to file Appellant's brief, and offers the following facts in support
of this request:

   1.   Sentence was imposed on September 29, 2014, and motion for new trial
        was filed on October 29, 2014. Notice of appeal was timely filed.

   2. The reporter' s record was filed on April 16, 2015, and appellant's brief is
      due on Monday, May 18, 2015.

   3. No previous extensions of time have been requested in this case.

   4. The case at bar is an aggravated assault. The issues are complicated and
      the trial took place over two weeks. In addition, a portion of the appellate
      record is under seal and appellate counsel needs time to consider pursuing
      a modification to that order.
   5. Appellant asks this court for an extension of time until Wednesday, June
      17, 2015, to file her brief in this case.


Appellant respectfully prays this Honorable Court grant this motion for extension

of time to file an appellate brief.



                                               Respectfully submitted,



                                                  /s/ Barbara Drumheller


                                               Barbara A. Drumheller
                                               650 West Bough Ln, Ste 150-130
                                               Houston, Texas 77024
                                               713-504-4492
                                               barbaradrumheller@gmail.com
                                               Texas Bar No. 00793643




                                       2
                          CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing instrnment has been served on

the District Attorney's Office through the court system's electronic file manager.


                                                 /s/ Barbara Drumheller

                                                 Barbara Dmmheller
                                                 650 West Bough Ln., Ste 150-130
                                                 Houston, Texas 77024
                                                 713-504-4492
                                                 barbaradrumheller@gmaiI.com
                                                 Texas Bar No. 00793643




                                         3